Appellants' petition for rehearing invites attention to the need for correction of inadvertent misstatements of fact. When the action was commenced the title to the property in question was in plaintiff and her brother-in-law, Henry Burke, who died shortly before the action was tried. Henry Burke's widow and son, Sibley, are the appellants. The property was sold for an amount which exceeded by only $200 the sum of the bids on the separate tracts.
We have reconsidered appellants' argument based upon 3 Mason Minn. St. 1940 Supp. § 9540. It is there provided that where real property is sold in an action for partition, "if the premises consist of distinct farms or lots, they shall be sold separately." But such provisions are not mandatory. They are directory only. So contravention thereof does not render a sale void. It is voidable upon a showing of fraud or prejudice or for other good cause. Clark v. Kraker, 51 Minn. 444,53 N.W. 706; Willard v. Finnegan, 42 Minn. 476, 44 N.W. 985,8 L.R.A. 50; Lamberton v. Merchants Nat. Bank, 24 Minn. 281. *Page 391 
Appellants now submit that their "principal grievance is the fact that their home was taken away from them" as a result of the sale in gross. That is true and regrettable. But we cannot conclude that prejudice has resulted. We need only again point out that the claimed homestead was, with the other land, subject to a large mortgage, foreclosure of which was pending. The equity of the owners in all the property was not over $7,000. Appellants' homestead rights were not only in the Henry Burke residence (in itself valued at not less than $3,600), but in 80 acres of adjoining land with its improvements.
Appellants' alleged homestead rights have been protected so far as justice and the unkind facts permit. The court has retained jurisdiction to pass upon the homestead claims and enforce them as against the proceeds of the sale. Appellants have submitted no feasible plan of partition in lieu of sale. On the merits, nothing has appeared to enable us to formulate a plan which we could substitute for the considered action of the court below.
The petition is denied.